DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 03/16/2021 which has been entered. Claims 1-3, 7, 9-13, 17, 19-21 and 24-27 have been amended. Claims 4-6, 8, 14-16 and 18 have been cancelled. No Claims have been added. Claims 1-3, 7, 9-13, 17 and 19-28 are still pending in this application, with Claims 1, 11 and 21 being independent.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/16/2021, with respect to the rejection(s) of Claim(s) 1-3, 7, 9-13, 17 and 19-28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Buck et al (2008/0292108 A1) in view of Li (9,558,757 B1), and further in view of Chhetri et al (2006/0222172 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (2008/0292108 A1) in view of Li (9,558,757 B1), and further in view of Chhetri et al (2006/0222172 A1).  
As per Claim 1, Buck teaches a method for processing an audio signal in a reverberant environment comprising: receiving an input signal comprising a time-domain, single-channel audio signal comprising an unknown source signal and a reverberation component (Page 1, Paragraph [0022]); transforming the input signal to a frequency domain input signal comprising 
Buck also teaches applying a reverberation prediction filter to the k-spaced under-sampled sub-band signals to suppress the reverberation component (Page 4, Paragraph [0045]); reducing background noise from the plurality of k-spaced under-sampled sub-band signals (Page 4, Paragraph [0045]); and transforming the sub-band signals to the time-domain, thereby producing an enhanced output signal (Page 4, Paragraphs [0046] and [0047]; Page 5, Paragraph [0055]).
Buck does not teach wherein reducing reverberation effect comprises generating a reverberation prediction filter in real time by blindly processing, with respect to the reverberant environment, the source signal and the reverberation component in the k-spaced under-sampled sub-band signals. 
However, Li teaches wherein reducing reverberation effect comprises generating a reverberation prediction filter in real time by blindly processing, with respect to the reverberant environment, the source signal and the reverberation component in the k-spaced under-sampled sub-band signals (Figure 1 – Reference 110; Figure 4 – Reference 406; Abstract; Column 4, Line 63 – Column 5, Line 7; Column 9, Lines 8-67). (Note: A plurality of k-spaced under-sampled sub-band signals is taught by Buck as described above. Blind processing of an unknown signal to perform de-reverberation is taught by Li)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Buck with the method as taught by Li to mitigate and/or eliminate the effects of reverberation [e.g. echo, noise and audio artifacts] in an 
The combination of Buck and Li does not teach estimating a short time magnitude spectral density (STMSD) for the late reverberation for a current frame. However, Chhetri teaches estimating a short time magnitude spectral density (STMSD) for the late reverberation for a current frame (Page 1, Paragraphs [0009] and [0010]; Page 5, Paragraphs [0041], [0042] and [0046]).
(Note: In paragraph [0009], Chhetri describes a parametric model of the relationship between the speaker and the echo residual [i.e. reverberation] that does not require estimation of power spectral density [PSD]. Chhetri indicates a prescribed signal attribute [e.g. magnitude, energy or other] of the short-term spectra is directly estimated [i.e. real-time] in terms of the same short-term spectra of the speaker signal [i.e. magnitude])
(Note: In paragraph [0010], Chhetri describes the computation of sub-bands using Fast Fourier Transformation [FFTs] or Modulated Complex Lapped Transformation [MCLT] to convert time domain signals to the frequency domain. In paragraph [0046], Chhetri describes predicting the echo residual signal magnitude for each frequency sub-band of interest which in tested embodiments was each frame of the signal [estimating a short time magnitude spectral density (STMSD) for the late reverberation for a current frame]) 
Chhetri also teaches receiving an input signal comprising a time-domain, single-channel audio signal comprising a source signal and a reverberation component (Figure 2 – References 206 and 208 and 210; Page 4, Paragraph [0040]).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Buck and Li with the method taught by 
As per Claim 11, the combination of Buck, Li and Chhetri teaches a method as described in Claim 1. Buck also teaches a microphone (Figure 1 – Reference 120; Page 1, Paragraph [0021]); a processor (Figure 6 – Reference 605; Page 5, Paragraph [0054]); and a memory storing instructions (Figure 6 – Reference 615; Page 5, Paragraph [0054]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Buck and Li with the method and system taught by Chhetri to reduce noise, wind, and echo in an effort to improve intelligibility between parties communicating using hands free communications in a vehicle while driving or engaging in automatic speech recognition systems. 
As per Claim 21, the combination of Buck, Li and Chhetri teaches a method for processing an audio signal in a reverberant environment comprising: receiving a single-channel audio input signal comprising a source signal and a reverberation component representing reflections of the source in the reverberant environment; generating a reverberation prediction filter by blindly processing, with respect to the reverberant environment, the source signal and the reverberation component of the single-channel input signal; and applying the reverberation prediction filter to the single-channel input signal to suppress the reverberation component and generate a single-channel audio output signal comprising an enhanced source component as described in Claim 1 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Buck with the method taught by Chhetri to 
As per Claim 24, the combination of Buck, Li and Chhetri teaches decomposing the single-channel audio input signal into a plurality of sub-band signals; and synthesizing the plurality of sub-band signals to produce the single-channel audio output signal; wherein generating the reverberation prediction filter and applying the reverberation prediction filter are performed on the sub-band signals as described in Claim 1 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Buck and Li with the method taught by Chhetri to reduce noise, wind, and echo in an effort to improve intelligibility between parties communicating using hands free communications in a vehicle while driving or engaging in automatic speech recognition systems. 
As per Claim 25, the combination of Buck, Li and Chhetri teaches wherein the sub-band signals are k-spaced under-sampled sub-band signals as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Buck and Li with the method taught by Chhetri to reduce noise, wind, and echo in an effort to improve intelligibility between parties communicating using hands free communications in a vehicle while driving or engaging in automatic speech recognition systems. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (2008/0292108 A1) in view of Li (9,558,757 B1), and further in view of Chhetri et al  as applied to Claims 1 and 11 above, and further in view of Gustafsson et al (6,487,257 B1).
As per Claims 2 and 12, the combination of Buck, Li and Chhetri teaches the method and system of Claims 1 and 11. Chhetri also teaches wherein reducing reverberation effect further comprises using spectral subtraction (Page 5, Paragraph [0047]). The combination of Buck and Chhetri does not teach buffering Lk frames of the plurality of k-spaced under-sampled sub-band signals, estimating a short time magnitude spectral density (STMSD) of the late reverberation for a current frame, averaging the STMSD over the Lk frames, and nonlinearly filtering the plurality of k-spaced under-sampled sub-band signals.
However, Gustafsson teaches buffering Lk frames of the plurality of k-spaced under-sampled sub-band signals (Column 3, Line 61 – Column 4, Line 1), estimating a short time magnitude spectral density (STMSD) of the late reverberation for a current frame (Column 5, Lines 27-55), averaging the STMSD over the Lk frames (Column 6, Lines 55-64), and nonlinearly filtering the plurality of k-spaced under-sampled sub-band signals (Column 7, Lines 57 – Column 8, Line 2).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Buck, Li and Chhetri with the method and system as taught by Gustafsson to increase the intelligibility of speech of a speaker in a noisy environment enabling a called party to clearly understand what is being spoken and eliminate the need to constantly repeat what has already been said.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (2008/0292108 A1) in view of Li (9,558,757 B1), and further in view of Chhetri et al  as applied to Claims 2 and 12 above, and further in view of JENSEN et al (2015/0256956 A1).
As per Claims 3 and 13, the combination of Buck, Li, Chhetri and Gustafsson teaches the method and system of Claims 2 and 12. Gustafsson also teaches buffering, in a real-value buffer, for each frequency bin a magnitude of spectral density of the input signal for a previous Lk frames (Column 3, Lines 52 – Column 4, Line 12), and estimating the STMSD (Column 5, Lines 27-56). 
The combination of Buck, Li, Chhetri and Gustafsson does not teach wherein the estimating the STMSD comprises accessing the real-value buffer to estimate the STMSD of the late reverberation. However, Jensen teaches wherein the estimating the STMSD comprises accessing the real-value buffer to estimate the STMSD of the late reverberation (Page 9, Paragraph [0106]). (Note: A frame buffer is shown in Figure 1 [Reference 120] of Gustafsson. The gain function processor [Reference 120] uses frame samples to compute frequency bin spectral gain function)
(Note: In Column 5, Lines 27-56; Gustafsson describes estimating short-time magnitude spectral density. In paragraph [0106], Jensen describes the late reverberation portion of a reverberation signal. Applying the short-time magnitude spectral density formula to the late reverberation portion of a reverberation signal reads on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Buck, Li, Chhetri and Gustafsson with the method and system as taught by Jensen to improve speech intelligibility and sound quality in noisy environments enabling communicating parties to converse without disturbing others due to speaking loudly in an effort to be understood.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (2008/0292108 A1) in view of Li (9,558,757 B1), and further in view of Chhetri et al (2006/0222172 A1) and Gustafsson et al (6,487,257 B1) as applied to Claims 2 and 12 above, and further in view of Tsilfidis et al (2014/0270216 A1).
As per Claims 7 and 17, the combination of Buck, Li Chhetri and Gustafsson teaches the method and system of Claims 2 and 12; but does not teach estimating spectral gain for reverberation reduction using Signal To Reverberation Ratio (SRR) and spectral gain floor to reduce distortion in the enhanced output signal; and applying the estimated spectral gain to reduce the reverberation effect. 
However, Tsilfidis teaches estimating spectral gain for reverberation reduction using Signal To Reverberation Ratio (SRR) and spectral gain floor to reduce distortion in the enhanced output signal (Page 5, Paragraph [0098]); and applying the estimated spectral gain to reduce the reverberation effect (Page 5, Paragraphs [0094] – [0097]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Buck, Li, Chhetri and Gustafsson with the method and system as taught by Tsilfidis to automatically control echo/reverberation suppression in an audio signal taking into account room acoustics to provide an optimized signal that minimizes audio artifacts. 

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (2008/0292108 A1) in view of Li (9,558,757 B1), and further in view of Chhetri et al (2006/0222172 A1) as applied to Claims 1 and 11 above, and further in view of Gustafsson et al (6,487,257 B1), Tsilfidis et al (2014/0270216 A1) and Wolff et al (2019/0080709 A1).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Buck, Li and Chhetri with the method and system as taught by Gustafsson and Tsilfidis to automatically control echo/reverberation suppression in an audio signal taking into account room acoustics to provide an optimized signal that minimizes audio artifacts. 
The combination of Buck, Li, Chhetri, Gustafsson and Tsilfidis does not teach estimating short time power spectral density (STPSD) of noise. However, Wolff teaches estimating short time power spectral density (STPSD) of noise (Page 3, Paragraph [0040] and [0046]; Page 4, Paragraph [0057]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Buck, Li, Chhetri, Gustafsson and Tsilfidis with the method and system as taught by Wolff to overcome the detrimental effects echoing/reverberation has on speech recognition enabling the interactive application to correctly recognize what the speaker has said.
As per Claims 10 and 20, the combination of Buck, Li, Chhetri, Gustafsson, Tsilfidis and Wolff teaches estimating spectral gain for noise reduction using SRR and spectral gain floor to 
(Note: The combination of Buck, Li, Chhetri, Gustafsson and Tsilfidis teaches estimating spectral gain for noise reduction using SRR and spectral gain floor to reduce distortion in the enhanced output signal as described in Claim 7 above. In paragraph [0100], Tsilfidis describes applying noise-reduction spectral gain to reduce background noise. The combination of Buck, Li, Chhetri, Gustafsson, Tsilfidis and Wolff teaches wherein estimating the STPSD further comprises estimating in real time the STPSD of noise as described in Claim 9 above)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Buck, Li, Chhetri, Gustafsson and Tsilfidis with the method and system as taught by Wolff to overcome the detrimental effects echoing/reverberation has on speech recognition enabling the interactive application to correctly recognize what the speaker has said.

Claims 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (2008/0292108 A1) in view of Li (9,558,757 B1), and further in view of Chhetri et al (2006/0222172 A1) as applied to Claim 21  above, and further in view of Tsilfidis et al (2014/0270216 A1).
As per Claim 22 and 28, the combination of Buck, Li and Chhetri teaches the method and system of Claims 11 and 21; but does not teach wherein an impulse response of the reverberant environment varies over time based, at least in part, on movement of the source; and wherein generating the reverberation prediction filter further comprises adapting the reverberation prediction filter in real-time to the time-varying environment.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Buck, Li and Chhetri with the method and system as taught by Tsilfidis to automatically control echo/reverberation suppression in an audio signal taking into account room acoustics to provide an optimized signal that minimizes audio artifacts.  
As per Claim 23, the combination of Buck, Li, Chhetri and Tsilfidis teaches wherein the single-channel input signal further comprises a noise component and wherein the method further comprises reducing the noise component through spectral subtraction, including estimating and applying a spectral noise-reduction gain using non-linear filtering. (Note: See paragraphs [0045] – [0047] of Buck)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Buck, Li and Chhetri with the method and system as taught by Tsilfidis to automatically control echo/reverberation suppression in an audio signal taking into account room acoustics to provide an optimized signal that minimizes audio artifacts.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (2008/0292108 A1) in view of Li (9,558,757 B1), and further in view of Chhetri et al  as applied to Claim 21 above, and further in view of Gustafsson et al (6,487,257 B1) and Togami et al (2015/0016622 A1).
As per Claim 26, the combination of Buck, Li and Chhetri teaches the method of Claim 21. The combination of Buck, Li, Chhetri and Gustaffson also teaches wherein generating the reverberation prediction filter further comprises estimating the early reverberation component and the late reverberation component, wherein estimating the late reverberation component comprises estimating a short time magnitude spectral density (STMSD) for each of the sub-band signals as described in Claim 2 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Buck, Li and Chhetri with the method taught by Gustafsson to increase the intelligibility of speech of a speaker in a noisy environment enabling a called party to clearly understand what is being spoken and eliminate the need to constantly repeat what has already been said.
The combination of Buck, Li, Chhetri and Gustaffson does not teach wherein the reverberation component further includes an early reverberation component representing the reflections of the source received within a first period, and a late reverberation component representing the reflections of the source received after the first period; and generating a nonlinear filter based on the STMSD estimation to reduce the late reverberation component in a current frame. 
However, Togami teaches wherein the reverberation component further includes an early reverberation component representing the reflections of the source received within a first period, and a late reverberation component representing the reflections of the source received after the first period; and generating a nonlinear filter based on the STMSD estimation to reduce the late 
(Note: As illustrated in Figure 1, there is a representation of a speaker, a moving speaker and direct audio, echo [non-fluctuating reverb – early reverb component] and reverberation [fluctuating reverb – late reverb component]. The use of non-linear filters are shown within Figure 2 and are described in paragraphs [0159], [0162] and [0164]. Speech of a source and speech of a moving person at the beginning of their speech is at a first period of time. As the moving person travels. The speech of the moving person is at a second period of time. In Paragraph [0047], Chherti describes the performing operations [e.g. spectral subtraction] to reduce reverberation on a frame by frame basis)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Buck, Li, Chhetri and Gustaffson with the method as taught by Togami to remove reverberation components resulting from the reflection of sound in a room in an effort to eliminate artifacts and distortion from audio signals enabling conference call participants to understand and appreciate what remote participants are saying.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Buck et al (2008/0292108 A1) in view of Li (9,558,757 B1), and further in view of Chhetri et al (2006/0222172 A1), Gustafsson et al (6,487,257 B1) and Togami et al (2015/0016622 A1) as applied to Claim 26 above, and further in view of Tsilfidis et al (2014/0270216 A1).
As per Claim 27, the combination of Buck, Li, Chhetri, Gustaffson and Togami teaches the method of Claim 26; but does not teach wherein estimating the STMSD of the late reverberation further comprises estimating the reverberation prediction filter using a Rayleigh distribution having tunable parameters. However, Tsilfidis teaches wherein estimating the 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Buck, Li, Chhetri, Gustafsson and Togami with the method as taught by Tsilfidis to automatically control echo/reverberation suppression in an audio signal taking into account room acoustics to provide an optimized signal that minimizes audio artifacts. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baran et al (2010/0316228 A1), SHI et al (2018/0074862 A1), Nesta et al (2016/0029120 A1), HEIDARI (2011/0079720 A1), GOESNAR et al (2016/0035367 A1), Neugebauer et al (2012/0263311 A1), Kelloniemi (2015/0189436 A1) and Ebenezer (2005/0240401 A1). Each of these describes systems and methods of removing echo/reverberation from audio signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652